People v Kundilakkandi (2022 NY Slip Op 01178)





People v Kundilakkandi


2022 NY Slip Op 01178


Decided on February 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
VALERIE BRATHWAITE NELSON
REINALDO E. RIVERA
PAUL WOOTEN, JJ.


2019-02496
 (Ind. No. 9097/17)

[*1]The People of the State of New York, respondent,
vShijil Kundilakkandi, appellant.


Janet E. Sabel, New York, NY (Whitney Elliott of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Denise Pavlides of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin P. Murphy, J.), rendered January 14, 2019, convicting him of criminal contempt in the first degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowing, intelligent, and voluntary is unpreserved for appellate review since the defendant did not move to withdraw his plea or otherwise raise this issue before the Supreme Court (see People v Toxey , 86 NY2d 725, 726; People v Lopez , 71 NY2d 662, 665-666), and we decline to reach the issue in the exercise of our interest of justice jurisdiction (see  CPL 470.15[6][a]).
The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
DILLON, J.P., BRATHWAITE NELSON, RIVERA and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court